[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: OBJECTION TO APPEARANCE No. 119
The law firm of Slez  Slez was retained by the Ladies' Auxiliary of the Miamogue Yacht Club in its suit against the Miamogue Yacht Club and Joseph Walsh. Slez  Slez received a letter from Cynthia Licata, who claimed to be speaking for the Ladies' Auxiliary in dismissing Slez  Slez. Subsequently, Slez Slez received a copy of an appearance by Owens, Schine, Nicola Donahue. Slez  Slez then filed this objection, arguing that the allegedly true agent of the Auxiliary, Bernice Gross, asserted the Auxiliary's continued desire to retain Slez  Slez.
Connecticut law recognizes that the client has the unfettered discretion to change attorneys. Marsh, Day  Calhoun v. Solomon, 204 Conn. 639, 648-49 (1987). Whether an attorney-client relationship exists, however, is an issue of fact, "and the party claiming its existence bears the burden of establishing such a relationship." Dunham v. Dunham, 204 Conn. 303,320 (1987). CT Page 6401
The court in Dunham was concerned with whether an attorney-client relationship existed as it pertained to fiduciary matters. It is submitted, however, that the reasoning can be applied to the present case. Specifically, two law firms have entered appearances, allegedly on behalf of the same plaintiff. It is necessary for the person claiming to be the new spokesperson for the plaintiff should provide evidence of her agency to show that she was in a position of authority to retain new counsel.
Since it is impossible for this court to rule on this motion absent a hearing, it is sending this matter to another court for factual finding.
Until such hearing is held and a factual determination is made, a status quo situation will be in effect.
McGRATH, JUDGE CT Page 6402
[EDITORS' NOTE:  THIS PAGE IS BLANK.] CT Page 6403
[EDITORS' NOTE:  THIS PAGE IS BLANK.] CT Page 6404
[EDITORS' NOTE:  THIS PAGE IS BLANK.] CT Page 6405
[EDITORS' NOTE:  THIS PAGE IS BLANK.] CT Page 6406
[EDITORS' NOTE:  THIS PAGE IS BLANK.] CT Page 6407
[EDITORS' NOTE:  THIS PAGE IS BLANK.] CT Page 6408
[EDITORS' NOTE:  THIS PAGE IS BLANK.] CT Page 6409
[EDITORS' NOTE:  THIS PAGE IS BLANK.]
CT Page 6410